Exhibit 10.3


SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of
December 10, 2015 (this “Amendment”), by and among MAPCO EXPRESS, INC., a
Delaware corporation (the “Borrower”), Fifth Third Bank, as Administrative Agent
("Administrative Agent") for certain financial institutions party to the Credit
Agreement described below (the “Lenders”), and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, Administrative Agent and the Lenders, are parties to that
certain Third Amended and Restated Credit Agreement dated as of May 6, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects; and
WHEREAS, in light of such requests, on the terms and subject to the conditions
set forth herein, Administrative Agent and the Required Lenders have agreed to
amend the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement (as amended hereby).
2.    Amendment to the Credit Agreement. Effective as of the Second Amendment
Effective Date (as defined herein), and in reliance upon the representations and
warranties of the Loan Parties set forth in the Loan Documents and in this
Amendment, the Credit Agreement is hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement (Definitions). Section 1.1 of the
Credit Agreement is hereby amended by inserting the following new definitions in
the appropriate alphabetical order:
“Second Amendment” means that certain Second Amendment to Third Amended and
Restated Credit Agreement dated as of the Second Amendment Effective Date by and
among the Borrowers, each other Loan Party, the Administrative Agent and the
Lenders.
“Second Amendment Effective Date” has the meaning given to such term in the
Second Amendment.





--------------------------------------------------------------------------------




(b)    Amendment to Section 7.6(e) of the Credit Agreement (Limitation on
Restricted Payments). Section 7.6(e) of the Credit Agreement hereby is amended
by deleting such Section in its entirety and substituting the following in lieu
thereof:
“(e)    In addition to Restricted Payments otherwise permitted in this Section
7.6, at any time from and after April 30, 2017, the Borrowers may pay dividends
to Holdings in an aggregate amount not to exceed $15,000,000 in any trailing
four quarter period, provided, that, (i) such Restricted Payments shall be made
quarterly (x) no earlier than five (5) Business Days after the date on which
financial statements for the most recent quarter then ended have been timely
received by the Administrative Agent (such financial statements, the "Applicable
Quarterly Financial Statements"), and (y) no later than forty five (45) days
following the date on which such Applicable Quarterly Financial Statements have
been timely received by the Administrative Agent, (ii) after giving effect to
such Restricted Payment, the Borrowers are in compliance on a pro forma basis
with the covenants set forth in Section 7.1, recomputed using the Applicable
Quarterly Financial Statements and the Borrowers shall have provided evidence to
the Administrative Agent that the Consolidated Leverage Ratio on a pro forma
basis after giving effect to the applicable Restricted Payment (and the
incurrence of any Indebtedness in connection therewith), is not greater than
.50x less than the covenant then in effect pursuant to Section 7.1(a), and (iii)
no Default or Event of Default has occurred and is continuing or would arise as
a result of such Restricted Payment;”
(c)    Amendment to Section 7.6 of the Credit Agreement (Limitation on
Restricted Payments). Section 7.6 of the Credit Agreement is hereby amended by
(i) deleting the “and” at the end of clause (f) thereof, (ii) deleting the
period at the end of clause (g) thereof and substituting “; and” therefor and
(iii) adding a new clause (h) thereto immediately following clause (g) thereof
as follows:
“(h)    In addition to Restricted Payments otherwise permitted in this Section
7.6, the Borrowers may make, at any one time during the period commencing on the
Second Amendment Effective Date and ending on December 31, 2015, a one-time
dividend to Holdings in an aggregate amount not to exceed $30,000,000 using the
proceeds of Revolving Loans and/or cash on hand, provided, that, (i) after
giving effect to such Restricted Payment, the Borrowers are in compliance on a
pro forma basis with the covenants set forth in Section 7.1, recomputed on a pro
forma basis based on Borrowers’ unaudited financial statements delivered to the
Lenders pursuant to Section 6.1(b) with respect of the fiscal quarter ended
September 30, 2015 (the “September 2015 Financials”), but taking into account
all Consolidated Total Debt and Funded Debt, as applicable, outstanding as of
the date of such Restricted Payment, (ii) the Borrowers shall have provided
evidence to the Administrative Agent that the Consolidated Leverage Ratio
recomputed on a pro forma basis after giving effect to the Restricted Payment
and the borrowing of Revolving Loans in connection therewith and based on the
September 2015 Financials, but taking into account all Consolidated Total Debt
outstanding as of the


- 2 -



--------------------------------------------------------------------------------




date of such Restricted Payment, is not greater than .50x less than the covenant
then in effect pursuant to Section 7.1(a), and (iii) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
Restricted Payment.”
3.    Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
(a)    Amendment. The Required Lenders shall have received this Amendment,
executed and delivered by a duly authorized officer of the Borrower.
(b)    Amendment Fee. The Borrower shall have delivered (and the Borrower hereby
covenants and agrees to pay) to each Lender who has delivered an executed
signature page to this Amendment on or prior to 5:00 P.M., New York City time,
on the date hereof (collectively, the “Signing Lenders”) in immediately
available funds, for the benefit of such Signing Lender, a non-refundable fee in
an aggregate amount equal to .10% of such Signing Lender’s pro rata share of the
aggregate amount of the Revolving Credit Commitments held by the Signing Lenders
as of the date hereof, which fee shall be fully earned and payable as of the
date hereof.
(c)    Financial Reporting. The receipt by the Administrative Agent and the
Lenders of (x) the financial statements of the Borrower required to be delivered
pursuant to Sections 6.1 (b) of the Credit Agreement with respect to the fiscal
quarter ended September 30, 2015, and (y) the Compliance Certificate required
pursuant to Section 6.2(b) of the Credit Agreement for the fiscal quarter ended
September 30, 2015;
(d)    Additional Closing Deliveries. The receipt by Administrative Agent of
each of the documents, agreements, instruments and other deliveries set forth in
the closing agenda attached hereto as Exhibit A, in each case, duly executed and
delivered, as applicable, and in form and substance satisfactory to
Administrative Agent, except for such deliveries that Administrative Agent has
otherwise acknowledged may be delivered after the Second Amendment Effective
Date pursuant to a written agreement;
(e)    Representations and Warranties. Each of the representations and
warranties set forth in Section 4 hereof shall be true, accurate and complete in
all respects; and
(f)    No Default. No Default or Event of Default shall have occurred and be
continuing or arise as a direct result of this Amendment or any of the
transactions contemplated hereby.
The “Second Amendment Effective Date” shall mean the first date on which each of
the conditions set forth in this Section 3 have been satisfied.
4.    Representations and Warranties.     To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to the Administrative Agent and Lenders that as of the date hereof:


- 3 -



--------------------------------------------------------------------------------




(a)    each of the representations and warranties made by such Loan Party
contained in the Loan Documents are true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of such
date, except to the extent such representation or warranty expressly relates to
an earlier date (in which case, such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifiers contained therein) as of such earlier date);
(b)    such Loan Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute, deliver and perform its
obligations under this Amendment;
(c)    the execution, delivery and performance by such Loan Party of this
Amendment have been duly authorized by all necessary action by such Loan Party;
(d)    this Amendment constitutes the legal, valid and binding obligation of
such Loan Party, enforceable against such Person in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and
(e)    no Default or Event of Default presently exists.
5.    Payment of Expenses. The Borrowers agree to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
7.    No Modification. Except as expressly set forth herein, the execution of
this Amendment shall not (i) operate as a waiver of any right, power or remedy
of Administrative Agent or any Lender or other Secured Party, (ii) constitute a
waiver of compliance with any term or condition contained in the Credit
Agreement or any of the other Loan Documents or (iii) constitute a course of
conduct or dealing among the parties. Except as expressly stated herein,
Administrative Agent and the Lenders reserve all rights, privileges and remedies
under the Loan Documents. Except as expressly amended hereby the Credit
Agreement remains unmodified and in full force and effect. All references in the
Loan Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement as amended hereby.


8.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same


- 4 -



--------------------------------------------------------------------------------




agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
9.    Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Borrower may not assign or transfer
any of its rights or obligations under this Amendment without the prior written
consent of Administrative Agent.
10.    Further Assurance. The Borrowers hereby agree from time to time, as and
when requested by Administrative Agent or Lenders, to execute and deliver or
cause to be executed and delivered, all such documents, instruments and
agreements and to take or cause to be taken such further or other action as
Administrative Agent or Lenders may reasonably deem necessary or desirable in
order to carry out the intent and purposes of this Amendment, the Credit
Agreement and the Loan Documents.
11.    Severability; Facsimile Signature. The illegality or unenforceability of
any provision of this Amendment or any document, instrument or agreement
required hereunder or delivered in connection herewith shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any document, instrument or agreement required hereunder. This
Amendment, or any document, instrument or agreement required hereunder or
delivered in connection herewith, delivered by facsimile transmission shall have
the same force and effect as if the original thereof had been delivered.


12.    Continued Effectiveness; No Novation. Anything contained herein to the
contrary notwithstanding, neither this Amendment nor any of the Loan Documents
executed in connection herewith is intended to or shall serve to effect a
novation of the Obligations under the Credit Agreement and the other Loan
Documents. Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness created under the Credit Agreement which is evidenced
by the Credit Agreement, as amended hereby, the notes, if any, provided for
therein and secured by the Collateral.


13.    Release of Claims.     In consideration of the Lenders’ and
Administrative Agent’s agreements contained in this Amendment, the Borrower
hereby irrevocably releases and forever discharge the Lenders and the
Administrative Agent and their affiliates, subsidiaries, successors, assigns,
directors, officers, employees, agents, consultants and attorneys (each, a
“Released Person”) of and from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which the Borrower ever had or now
has against Administrative Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of Administrative
Agent, any Lender or any other Released Person relating to the Credit Agreement
or any other Loan Document on or prior to the date hereof.


[SIGNATURE PAGES FOLLOW]


- 5 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
MAPCO EXPRESS, INC., as a Borrower




By:     /S/ Gregory A. Intemann        
Name:     Gregory A. Intemann            
Title:    Treasurer/Vice President        

By:     /S/ Assaf Ginzburg            
Name:     Assaf Ginzburg            
Title:    Executive Vice President/CFO    




Second Amendment to Third Amended and Restated Credit Agreement    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 

FIFTH THIRD BANK, as Administrative Agent and a Lender
By:     /S/ Lisa R. Cook            
Name:     Lisa R. Cook                
Title:    Vice President                


 



Second Amendment to Third Amended and Restated Credit Agreement    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 

REGIONS BANK, as a Lender


By:     /S/ Stuart A. Hall            
Name:     Stuart A. Hall                
Title:    Senior Vice President            






Second Amendment to Third Amended and Restated Credit Agreement    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 

Bank of America, NA., as a Lender


By:     /S/ Thomas C. Kilcrease, Jr.        
Name:     Thomas C. Kilcrease, Jr.        
Title:    Senior Vice President            




Second Amendment to Third Amended and Restated Credit Agreement    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 

Bank Hapoalim B.M., as a Lender


By:     /S/ David Fishler            
Name:     David Fishler                
Title:    Senior Vice President             
Commercial Real Estate        
                        
By:     /S/ Tal Shpaizer            
Name:     Tal Shpaizer                
Title:    Vice President                
Israeli Business Group        




Second Amendment to Third Amended and Restated Credit Agreement    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 

Bank of Montreal, as a Lender


By:     /S/ C. Scott Place            
Name:     C. Scott Place                
Title:    Director                




Second Amendment to Third Amended and Restated Credit Agreement    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 

First Tennessee Bank National Association, as a Lender


By:     /S/ Sharon Shipley            
Name:     Sharon Shipley            
Title:    Vice President                




Second Amendment to Third Amended and Restated Credit Agreement    

--------------------------------------------------------------------------------






EXHIBIT A




1.    Fee Letter by and between the Administrative Agent and the Borrower.





